Motion for stay granted upon condition that within five days from service of a copy of the order herein appellant file an undertaking, with corporate surety, in the sum of $5,000, to account for all rents *860collected, and upon the further condition that appellant perfect the appeal for the November term (for which term the ease is set down) and be ready for argument when reached; otherwise, motion denied, with ten dollars costs. Present — Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ.